Exhibit 10.1

TERRAFORM POWER, INC.,

TERRAFORM POWER, LLC

and

TERRAFORM POWER OPERATING, LLC

and

SUNEDISON, INC.

as Manager

 

 

MANAGEMENT SERVICES AGREEMENT

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

ARTICLE 1 INTERPRETATION

     1   

1.1

    

Definitions

     1   

1.2

    

Headings and Table of Contents

     7   

1.3

    

Interpretation

     7   

1.4

    

Service Recipients Third Party Beneficiaries

     8   

1.5

    

Actions by the Manager or the Service Recipients

     8   

ARTICLE 2 APPOINTMENT OF THE MANAGER

     8   

2.1

    

Appointment and Acceptance

     8   

2.2

    

Other Service Recipients

     8   

2.3

    

Subcontracting and Other Arrangements

     9   

2.4

    

Assumption of O&M and Asset Management Contracts

     9   

ARTICLE 3 SERVICES AND POWERS OF THE MANAGER

     9   

3.1

    

Services

     9   

3.2

    

Supervision of Manager’s Activities

     11   

3.3

    

Restrictions on the Manager

     11   

3.4

    

Errors and Omissions Insurance

     12   

3.5

    

Retention of Third-Party Project Asset Manager

     12   

ARTICLE 4 RELATIONSHIP BETWEEN THE MANAGER AND THE SERVICE RECIPIENTS

     12   

4.1

    

Independent Contractor, No Partnership or Joint Venture

     12   

ARTICLE 5 MANAGEMENT AND EMPLOYEES

     13   

5.1

    

Management and Employees

     13   

ARTICLE 6 INFORMATION AND RECORDS

     13   

6.1

    

Books and Records

     13   

6.2

    

Examination of Records by the Service Recipients

     14   

6.3

    

Access to Information by Manager Group

     14   

6.4

    

Access to Information by Service Recipients

     14   

6.5

    

Additional Information

     15   

ARTICLE 7 FEES AND EXPENSES

     15   

7.1

    

Base Management Fee

     15   

7.2

    

Computation and Payment of Quarterly Base Management Fee Amount

     15   

 

i



--------------------------------------------------------------------------------

7.3

    

Expenses

     16   

7.4

    

Governmental Charges

     17   

7.5

    

Computation and Payment of Expenses and Governmental Charges

     17   

ARTICLE 8 REPRESENTATIONS AND WARRANTIES OF THE MANAGER AND THE SERVICE
RECIPIENTS

     17   

8.1

    

Representations and Warranties of the Manager

     17   

8.2

    

Representations and Warranties of the Service Recipients

     18   

ARTICLE 9 LIABILITY AND INDEMNIFICATION

     19   

9.1

    

Indemnity

     19   

9.2

    

Limitation of Liability

     20   

9.3

    

Benefit to all Manager Indemnified Parties

     21   

ARTICLE 10 TERM AND TERMINATION

     21   

10.1

    

Term

     21   

10.2

    

Termination by the Service Recipients

     21   

10.3

    

Termination by the Manager

     22   

10.4

    

Survival Upon Termination

     23   

10.5

    

Action Upon Termination

     23   

10.6

    

Release of Money or other Property Upon Written Request

     23   

ARTICLE 11 NON-COMPETE

     24   

11.1

    

Non-Compete

     24   

11.2

    

Non-Solicitation

     25   

11.3

    

Survival

     25   

ARTICLE 12 REFERRAL FEE

     25   

12.1

    

Referral Fee

     25   

12.2

    

Referral Fee Payment

     26   

ARTICLE 13 GENERAL PROVISIONS

     26   

13.1

    

Amendment, Waiver

     26   

13.2

    

Assignment

     27   

13.3

    

Failure to Pay When Due

     27   

13.4

    

Invalidity of Provisions

     27   

13.5

    

Entire Agreement

     27   

13.6

    

Mutual Waiver of Jury Trial

     28   

13.7

    

Consent to Jurisdiction and Service of Process

     28   

13.8

    

Governing Law

     29   

13.9

    

Enurement

     29   

13.10

    

Notices

     29   

13.11

    

Further Assurances

     30   

13.12

    

Counterparts

     30   

 

ii



--------------------------------------------------------------------------------

MANAGEMENT SERVICES AGREEMENT

THIS AGREEMENT is made as of July 23, 2014, by and among TerraForm Power, Inc.,
a Delaware corporation (“Terra”), TerraForm Power, LLC, a Delaware limited
liability company (“Terra LLC”), TerraForm Power TerraOperating, LLC, a Delaware
limited liability company (“Terra Operating”), and SunEdison, Inc., a Delaware
corporation (the “Manager”). This Agreement shall become effective immediately
prior to the consummation of the initial public offering of Terra’s Class A
Common Stock on the date first above written.

RECITALS:

A. Terra, Terra LLC and Terra Operating directly and indirectly, as applicable,
hold interests in the Service Recipients (as defined below).

B. Terra, Terra LLC and Terra Operating wish to engage the Manager to provide or
arrange for other Service Providers (as defined below) to provide the services
set forth in this Agreement to the Service Recipients, subject to the
supervision of such services by the Independent Committee (as defined below) and
the terms and conditions of this Agreement, and the Manager wishes to accept
such engagement.

NOW THEREFORE in consideration of the mutual covenants and agreements contained
in this Agreement and other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereto agree as
follows:

ARTICLE 1

INTERPRETATION

 

  1.1 Definitions

In this Agreement, except where the context otherwise requires, the following
terms will have the following meanings:

1.1.1 “Affiliate” means, with respect to a Person, any other Person that,
directly or indirectly, through one or more intermediaries, Controls or is
Controlled by such Person, or is under common Control of a third Person.

1.1.2 “Acquired Assets” means any renewable generation and infrastructure asset
acquired after the date hereof by any member of the Terra Group, including, but
not limited, to any assets acquired pursuant to the Project Contribution
Agreement or otherwise agreed upon by the Manager and Terra.

1.1.3 “Agreement” means this Management Services Agreement, and “herein,”
“hereof,” “hereby,” “hereunder” and similar expressions refer to this Agreement
and include every instrument supplemental or ancillary to this Agreement and,
except where the context otherwise requires, not to any particular article or
section thereof.



--------------------------------------------------------------------------------

1.1.4 “Asset Management Agreements” means any project-level asset management or
administrative support agreements entered or to be entered into between any
member of the Terra Group and any member of the Manager’s Group or any third
party.

1.1.5 “Base Management Fee” means,

for the calendar year 2014, zero;

for the calendar year 2015, an amount equal to 2.5% of Terra’s Cash Available
for Distribution; provided that, to the extent such amount exceeds the Base
Management Fee Cap, the Base Management Fee for the year shall be an amount
equal to the Base Management Fee Cap for such calendar year;

for the calendar year 2016, an amount equal to 2.5% of Terra’s Cash Available
for Distribution; provided that, to the extent such amount exceeds the Base
Management Fee Cap, the Base Management Fee for the year shall be an amount
equal to the Base Management Fee Cap for such calendar year;

for the calendar year 2017, an amount equal to 2.5% of Terra’s Cash Available
for Distribution; provided that, to the extent such amount exceeds the Base
Management Fee Cap, the Base Management Fee for the year shall be an amount
equal to the Base Management Fee Cap for such calendar year; and

for the calendar year 2018, an amount equal to the Manager Group’s actual cost
in providing services pursuant to the terms of this Agreement.

The Base Management Fee may be increased or decreased from time to time by an
agreed upon amount resulting from the amendment of the scope of the Services
pursuant to Section 13.1.1 hereof.

1.1.6 “Base Management Fee Cap” means $4,000,000 for the 2015 calendar year;
$7,000,000 for the 2016 calendar year and $9,000,000 for the 2017 calendar year.

1.1.7 “Business” means the business carried on from time to time by the Terra
Group.

1.1.8 “Business Day” means every day except a Saturday or Sunday, or a legal
holiday in the City of New York on which banking institutions are authorized or
required by law, regulation or executive order to close.

1.1.9 “Cash Available for Distribution” means net cash provided by (used in)
operating activities (i) plus or minus changes in assets and liabilities as
reflected on Terra’s statements of cash flows, (ii) minus deposits into (or plus
withdrawals from) restricted cash accounts required by project financing
arrangements to the extent they decrease (or increase) cash provided by
operating activities, (iii) minus cash distributions paid to noncontrolling
interests, if any, (iv) minus scheduled project-level and other debt service
payments and repayments in accordance with the related borrowing arrangements,
to the extent they are paid from operating cash flows during a period, (v) minus
non-expansionary capital expenditures, if

 

2



--------------------------------------------------------------------------------

any, to the extent they are paid from operating cash flows during a period, and
(vi) plus or minus other operating items as necessary to present the cash flows
Terra deems representative of its core business operations, with the approval of
Terra’s audit committee.

1.1.10 “Claims” has the meaning assigned thereto in Section 9.1.1 hereof.

1.1.11 “Control” means the control by one Person of another Person in accordance
with the following: a Person (“A”) controls another Person (“B”) where A has the
power to determine the management and policies of B by contract or status (for
example the status of A being the managing member of B) or by virtue of
beneficial ownership of or control over a majority of the voting or economic
interests in B; and, for certainty and without limitation, if A owns or has
control over shares to which are attached more than 50% of the votes permitted
to be cast in the election of directors to the Governing Body of B or A is the
general partner of B, a limited partnership, then in each case A Controls B for
this purpose, and the term “Controlled” has the corresponding meaning.

1.1.12 “Current Quarter Payment” has the meaning assigned thereto in
Section 7.1.1 hereof.

1.1.13 “Dedicated Personnel” has the meaning assigned thereto in Section 5.1.1
hereof.

1.1.14 “Expense Statement” has the meaning assigned thereto in Section 7.5
hereof.

1.1.15 “GAAP” means generally accepted accounting principles in the United
States, and otherwise applicable local accounting principles, used by Terra in
preparing its financial statements from time to time; provided that, at any time
after adoption of IFRS by Terra for its financial statements and reports for all
financial reporting purposes, all references to GAAP hereunder shall be to IFRS.

1.1.16 “Governing Body” means (i) with respect to a corporation, the board of
directors of such corporation, (ii) with respect to a limited liability company,
the manager(s) or managing member(s) of such limited liability company,
(iii) with respect to a limited partnership, the board, committee or other body
of the general partner of such partnership that serves a similar function or the
general partner itself (or if any such general partner is itself a limited
partnership, the board, committee or other body of such general partner’s
general partner that serves a similar function or such general partner’s
partner) and (iv) with respect to any other Person, the body of such Person that
serves a similar function, and in the case of each of (i) through (iv) includes
any committee or other subdivision of such body and any Person to whom such body
has delegated any power or authority, including any officer and managing
director.

1.1.17 “Governing Instruments” means (i) the certificate of incorporation and
bylaws in the case of a corporation, (ii) the articles of formation and
operating agreement in the case of a limited liability company (iii) the
partnership agreement in the case of a partnership, and (iv) any other similar
governing document under which an entity was organized, formed or created and/or
operates.

 

3



--------------------------------------------------------------------------------

1.1.18 “Governmental Authority” means any (i) international, national,
multinational, federal, state, regional, municipal, local or other government,
governmental or public department, central bank, court, tribunal, arbitral body,
commission, board, bureau, agency or instrumentality, domestic or foreign,
including ISO/RTOs, (ii) self-regulatory organization or stock exchange,
(iii) subdivision, agent, commission, board, or authority of any of the
foregoing, or (iv) quasi-governmental or private body exercising any regulatory,
expropriation or taxing authority under or for the account of any of the
foregoing.

1.1.19 “Governmental Charges” has the meaning assigned thereto in Section 7.4
hereof.

1.1.20 “IFRS” means the International Financial Reporting Standards as issued by
the International Accounting Standards Board.

1.1.21 “Independent Committee” means a committee of the Governing Body of Terra,
established in accordance with Terra’s Governing Instruments, made up of
directors that are “independent” of the Manager and its Affiliates. For purposes
of this definition, “independent” means a person who satisfies the independence
requirements of the rules and regulations of the applicable stock exchange, the
U.S. Securities and Exchange Commission and Terra’s Governing Instruments.

1.1.22 “Interest Payment Agreement” means the Interest Payment Agreement dated
on or about the date hereof by and among Terra LLC, Terra Operating, SunEdison
Holdings Corporation and Manager, providing for the payment by Manager, either
to the applicable lender or as a capital contribution, of amounts equal to the
interest due with respect to term loans made under Terra Operating’s credit
agreement.

1.1.23 “Interest Rate” means, for any day, the rate of interest equal to the
overnight U.S. dollar London interbank offered rate on such day.

1.1.24 “ISO/RTO” means an independent electricity system operator, a regional
transmission organization, national system operator or any other similar
organization overseeing the transmission of energy in any jurisdiction in which
the Terra Group owns assets or operates.

1.1.25 “Laws” means any and all applicable (i) laws, constitutions, treaties,
statutes, codes, ordinances, principles of common law and equity, rules,
regulations and municipal bylaws whether domestic, foreign or international,
(ii) judicial, arbitral, administrative, ministerial, departmental and
regulatory judgments, orders, writs, injunctions, decisions, and awards of any
Governmental Authority, and (iii) policies, practices and guidelines of any
Governmental Authority which, although not actually having the force of law, are
considered by such Governmental Authority as requiring compliance as if having
the force of law, and the term “applicable,” with respect to such Laws and in
the context that refers to one or more Persons, means such Laws that apply to
such Person or Persons or its or their business, undertaking, property or
securities at the relevant time and that emanate from a Governmental Authority
having jurisdiction over the Person or Persons or its or their business,
undertaking, property or securities.

 

4



--------------------------------------------------------------------------------

1.1.26 “Liabilities” has the meaning assigned thereto in Section 9.1.1 hereof.

1.1.27 “Manager Change in Control” shall mean any of the following: (i) any
subsidiary of the Manager that owns the stock in Terra no longer being a
Subsidiary of the Manager, or (ii) any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all or substantially
all of the assets of the Manager to any Person or group of related Persons for
purposes of Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (a “Group”), together with any affiliates thereof; (ii) the
commencement of the liquidation or dissolution of the Manager that occurs
following the approval by the holders of capital stock of the Manager of any
plan or proposal for such liquidation or dissolution of the Manager; (iii) any
Person or Group shall become the beneficial owner (within the meaning of
Section 13(d) of the Exchange Act), directly or indirectly, of shares
representing more than 50% of the aggregate voting power of the issued and
outstanding stock entitled to vote in the election of directors, managers or
trustees (the “Voting Stock”) of the Manager and such Person or Group actually
has the power to vote such shares in any such election; (iv) the replacement of
a majority of the Board of Directors of the Manager over a two-year period from
the directors who constituted the Board of Directors of the Manager at the
beginning of such period, and such replacement shall not have been approved by a
vote of at least a majority of the Board of Directors of the Manager then still
in office who were members of such Board of Directors at the beginning of such
period; or (v) a merger or consolidation of the Manager with another entity in
which holders of the Common Stock of the Manager immediately prior to the
consummation of the transaction hold, directly or indirectly, immediately
following the consummation of the transaction, 50% or less of the common equity
interest in the surviving corporation in such transaction.

1.1.28 “Manager Group” means the Manager and its Affiliates (other than any
member of the Terra Group) and any other Service Providers.

1.1.29 “Manager Indemnified Parties” has the meaning assigned thereto in
Section 9.1.1 hereof.

1.1.30 “Manager” has the meaning assigned thereto in the preamble.

1.1.31 “Non-Competition Period” means the period of time from the effective date
of this Agreement until the later of (a) the seventh anniversary of the date of
this Agreement or (b) six months after the date on which the Manager ceases to
beneficially own capital stock representing more than 50% of the voting power of
all the capital stock issued by Terra outstanding on such date.

1.1.32 “O&M Agreements” means any project-level operation and maintenance
agreements entered or to be entered into between any member of the Terra Group
and any member of the Manager’s Group or any other third party.

1.1.33 “Operational and Other Services” means any services provided by any
member of the Manager Group to any member of the Terra Group, including
financial advisory, operations and maintenance, marketing, agency, development,
operating management and other services, including services provided under any
Operating and Administrative Agreement.

 

5



--------------------------------------------------------------------------------

1.1.34 “Operating and Administrative Agreements” means the O&M Agreements and
Asset Management Agreements in effect on the date hereof between certain members
of the Terra Group and Affiliates of the Manager for such Terra Group members’
operating, project-level asset management and administrative needs and, with
respect to any Acquired Assets, any operations and administrative agreements
between any of the Acquired Assets and Affiliates of the Manager for such
asset’s operating, project-level asset management and administrative needs in
effect as of the date of acquisition of the Acquired Asset by a member of the
Terra Group; for greater certainty, none of the Operating and Administrative
Agreements are, or shall be, amended or terminated, or otherwise altered, by
this Agreement.

1.1.35 “Permit” means any consent, license, approval, registration, permit or
other authorization granted by any Governmental Authority.

1.1.36 “Person” means any natural person, partnership, limited partnership,
limited liability partnership, joint venture, syndicate, sole proprietorship,
company or corporation (with or without share capital), limited liability
corporation, unlimited liability company, joint stock company, unincorporated
association, trust, trustee, executor, administrator or other legal personal
representative, regulatory body or agency, government or Governmental Agency,
authority or entity however designated or constituted and pronouns have a
similarly extended meaning.

1.1.37 “Project Contribution Agreement” means the Project Contribution Agreement
between the Manager and Terra dated on or about the date hereof that provides
Terra a right to purchase certain assets of the Manager.

1.1.38 “Quarter” means a calendar quarter ending on the last day of March, June,
September or December.

1.1.39 “Referral Fee” has the meaning assigned thereto in Section 12.1 hereof.

1.1.40 “Service Providers” means the Manager, any member of the Manager Group
and any other entity or individual that the Manager has arranged to provide the
Services to any Service Recipient in accordance with Section 2.3 hereof.

1.1.41 “Service Recipient” means Terra, Terra LLC, Terra Operating and the
Subsidiaries listed on Schedule I hereto, as well as any other direct and
indirect Subsidiary of Terra, Terra LLC, Terra Operating, as applicable,
acquired or formed after the date hereof that receives Services from a Service
Provider pursuant to this Agreement.

1.1.42 “Services” has the meaning assigned thereto in Section 3.1 hereof.

1.1.43 “Shared Personnel” has the meaning assigned thereto in Section 5.1.1
hereof.

1.1.44 “Subsidiary” means, with respect to any Person, (i) any other Person that
is directly or indirectly Controlled by such Person, (ii) any trust in which
such Person holds all of the beneficial interests or (iii) any partnership,
limited liability company or similar entity in which such Person holds all of
the interests other than the interests of any general partner, managing member
or similar Person.

 

6



--------------------------------------------------------------------------------

1.1.45 “Terra” has the meaning assigned thereto in the preamble.

1.1.46 “Terra Group” means Terra, Terra LLC, Terra Operating and their direct
and indirect Subsidiaries.

1.1.47 “Terra LLC” has the meaning assigned thereto in the preamble.

1.1.48 “Terra Operating” has the meaning assigned thereto in the preamble.

1.1.49 “Third Party Claim” has the meaning assigned thereto in Section 9.1.3
hereof.

1.1.50 “Transaction Fees” means fees paid or payable by the Service Recipients,
which are on market terms, with respect to financial advisory services
ordinarily carried out by investment banks in the context of mergers and
acquisitions transactions.

 

  1.2 Headings and Table of Contents

The inclusion of headings and a table of contents in this Agreement are for
convenience of reference only and will not affect the construction or
interpretation hereof.

 

  1.3 Interpretation

In this Agreement, unless the context otherwise requires:

1.3.1 words importing the singular shall include the plural and vice versa,
words importing gender shall include all genders or the neuter, and words
importing the neuter shall include all genders;

1.3.2 the words “include”, “includes”, “including”, or any variations thereof,
when following any general term or statement, are not to be construed as
limiting the general term or statement to the specific items or matters set
forth or to similar items or matters, but rather as referring to all other items
or matters that could reasonably fall within the broadest possible scope of the
general term or statement;

1.3.3 references to any Person include such Person’s successors and permitted
assigns;

1.3.4 any reference to a statute, regulation, policy, rule or instrument shall
include, and shall be deemed to be a reference also to, all amendments made to
such statute, regulation, policy, rule or instrument and to any statute,
regulation, policy, rule or instrument that may be passed which has the effect
of supplementing or superseding the statute, regulation, policy, rule or
instrument so referred to;

 

7



--------------------------------------------------------------------------------

1.3.5 any reference to this Agreement or any other agreement, document or
instrument shall be construed as a reference to this Agreement or, as the case
may be, such other agreement, document or instrument as the same may have been,
or may from time to time be, amended, varied, replaced, amended and restated,
supplemented or otherwise modified;

1.3.6 in the event that any day on which any amount is to be determined or any
action is required to be taken hereunder is not a Business Day, then such amount
shall be determined or such action shall be required to be taken at or before
the requisite time on the next succeeding day that is a Business Day; and

1.3.7 except where otherwise expressly provided, all amounts in this Agreement
are stated and shall be paid in U.S. currency.

 

  1.4 Service Recipients Third Party Beneficiaries

The Manager agrees that each of the Service Recipients, including the Service
Recipients listed on Schedule I hereto and any other Service Recipient formed or
acquired after the date of this Agreement in accordance with Section 2.2 hereof,
shall be, and is hereby, named as express third-party beneficiary of this
Agreement entitled to all the benefits conferred under this Agreement.

 

  1.5 Actions by the Manager or the Service Recipients

Unless the context requires otherwise, where the consent of or a determination
is required by the Manager or Service Recipient hereunder, the parties shall be
entitled to conclusively rely upon it having been given or taken, as applicable,
if, the Manager or such Service Recipient, as applicable, has communicated the
same in writing.

ARTICLE 2

APPOINTMENT OF THE MANAGER

 

  2.1 Appointment and Acceptance

2.1.1 Subject to and in accordance with the terms, conditions and limitations in
this Agreement, Terra, Terra LLC and Terra Operating hereby appoint the Manager
to provide or arrange for other Service Providers to provide the Services to the
Service Recipients. This appointment will be subject to the express terms of
this Agreement and to the supervision of the Manager and all other Service
Providers by the Independent Committee.

2.1.2 The Manager hereby accepts the appointment provided for in Section 2.1.1
and agrees to act in such capacity and to provide or arrange for other Service
Providers to provide the Services to the Service Recipients upon the terms,
conditions and limitations in this Agreement.

 

  2.2 Other Service Recipients

The parties acknowledge that any Subsidiary of Terra, Terra LLC or Terra
Operating formed or acquired in the future that is not a Service Recipient on
the date hereof may become a

 

8



--------------------------------------------------------------------------------

Service Recipient under this Agreement. In the event that any such addition
results in an amendment of the scope of the Services, such amendment shall be
effectuated as provided by Section 13.1.1 hereof.

 

  2.3 Subcontracting and Other Arrangements

The Manager may subcontract to any other Service Provider or any of its other
Affiliates, or arrange for the provision of any or all of the Services to be
provided by it under this Agreement by any other Service Provider or any other
of its Affiliates, and each of Terra, Terra LLC and Terra Operating hereby
consents to any such subcontracting or arrangement; provided that the Manager
shall remain responsible to the Service Recipients for any Services provided by
such other Service Provider or Affiliate and provided further that any Service
Provider that is not an Affiliate of the Manager shall be reasonably acceptable
to the Independent Committee.

 

  2.4 Assumption of O&M and Asset Management Contracts

2.4.1 After the date of this Agreement, Terra shall, and shall cause the other
members of the Terra Group to, use its commercially reasonable efforts to have
Manager or a member of the Manager Group act as the primary operating and
maintenance and asset management counter-party for the Terra Group solar
projects; and the Manger agrees to, and shall cause the other applicable members
of the Manager Group to enter into the relevant Asset Management Agreements and
O&M Agreements on terms and conditions that are market standard and otherwise
reasonably acceptable to the Independent Committee. The amounts to be paid by
members of the Terra Group in respect of such services shall not exceed the fair
market value of such services (determined as the price that would be applicable
between an unrelated provider and recipient).

2.4.2 The provisions of Section 2.4.1 notwithstanding, (i) in circumstances
where in the good-faith determination of a senior executive officer of Terra,
the engagement of a member of the Manger Group to provide prime operating and
maintenance services or prime asset management services would be commercially
unreasonable or (ii) with respect to projects located in markets were the
Manager Group does not provide operating and maintenance or asset management
services, members of the Terra Group may engage third party providers with
respect to such services.

ARTICLE 3

SERVICES AND POWERS OF THE MANAGER

 

  3.1 Services

The Manager will provide, or arrange for the provision by other Service
Providers of the following services (the “Services”) to the Service Recipients,
provided, however, that in the event the Service Recipients are able to, or
otherwise elect to, provide any or all of the below mentioned Services itself
then neither Manager nor any other Service Provider shall provide such Services:

3.1.1 causing or supervising the carrying out of all day to day management,
secretarial, accounting, banking, treasury, administrative, liaison,
representative, regulatory and reporting functions and obligations;

 

9



--------------------------------------------------------------------------------

3.1.2 identifying, evaluating and recommending to the Terra Group acquisitions
or dispositions from time to time and, where requested to do so, assisting in
negotiating the terms of such acquisitions or dispositions;

3.1.3 developing and implementing the business strategy of the Service
Recipients, including potential new markets to enter;

3.1.4 establishing and maintaining or supervising the establishment and
maintenance of books and records;

3.1.5 recommending and, where requested to do so, assisting in the raising of
funds whether by way of debt, equity or otherwise, including the preparation,
review or distribution of any prospectus or offering memorandum in respect
thereof and assisting with communications support in connection therewith;

3.1.6 recommending to the members of the Terra Group suitable candidates to
serve on the Governing Bodies of the Terra Group;

3.1.7 making recommendations with respect to the exercise of any voting rights
to which the Service Recipients are entitled in respect of its Subsidiaries;

3.1.8 making recommendations with respect to the payment of dividends by the
Service Recipients or any other distributions by the Service Recipients,
including distributions by Terra to its stockholders;

3.1.9 monitoring and/or oversight of the applicable Service Recipient’s
accountants, legal counsel and other accounting, financial or legal advisors and
technical, commercial, marketing and other independent experts and managing
litigation in which a Service Recipient is sued or commencing litigation after
consulting with, and subject to the approval of, the relevant Governing Body;

3.1.10 attending to all matters necessary for any reorganization, bankruptcy
proceedings, dissolution or winding up of a Service Recipient, subject to
approval by the relevant Governing Body;

3.1.11 supervising the timely calculation and payment of taxes payable, and the
filing of all tax returns, by each Service Recipient;

3.1.12 causing or supervising the preparation of the Service Recipients’ annual
combined financial statements and quarterly interim financial statements and, as
applicable, local statutory accounts (i) to be prepared in accordance with GAAP
and audited at least to such extent and with such frequency as may be required
by law, regulation or in order to comply with any debt covenants; and (ii) to be
submitted to the Governing Body of each Service Recipient for its prior
approval;

 

10



--------------------------------------------------------------------------------

3.1.13 making recommendations in relation to and effecting the entry into
insurance of each Service Recipient’s assets, together with other insurances
against other risks, including directors and officers insurance, as the relevant
Service Provider and the relevant Governing Body may from time to time agree;

3.1.14 arranging for individuals to carry out the functions of the principal
executive, accounting and financial officers for Terra only for purposes of
applicable securities laws and the regulations of any stock exchange on which
the Securities of Terra are listed and subject to the approval of Terra’s
Governing Body;

3.1.15 providing individuals to act as senior officers of the Service Recipients
as agreed from time to time, subject to the approval of the relevant Governing
Body;

3.1.16 advising the Service Recipients regarding the maintenance of compliance
with applicable Laws and other obligations; and

3.1.17 providing all such other services as may from time to time be agreed with
the Service Recipients that are reasonably related to the Service Recipient’s
day to day operations.

 

  3.2 Supervision of Manager’s Activities

The Manager and all other Service Providers shall, at all times, be subject to
the supervision of the Independent Committee, and shall only provide or arrange
for the provision of such Services as the Independent Committee may request from
time to time.

 

  3.3 Restrictions on the Manager

3.3.1 The Manager shall, and shall cause any other Service Provider to, refrain
from taking any action that is not in compliance with or would violate any Laws
or that otherwise would not be permitted by the Governing Instruments of the
Service Recipients, and shall ensure that all Services are performed in good
faith in the interest of the Service Recipient. If the Manager or any Service
Provider is instructed to take any action that is not in such compliance by a
Service Recipient’s Governing Body, such person will promptly notify such
Governing Body of its judgment that such action would not comply with or violate
any such Laws or otherwise would not be permitted by such Governing Instrument.

3.3.2 In performing its duties under this Agreement, each member of the Manager
Group shall be entitled to rely in good faith on qualified experts,
professionals and other agents (including on accountants, appraisers,
consultants, legal counsel and other professional advisors) and shall be
permitted to rely in good faith upon the direction of a Service Recipient’s
Governing Body to evidence any approvals or authorizations that are required
under this Agreement. All references in this Agreement to the Service Recipients
or Governing Body for the purposes of instructions, approvals and requests to
the Manager will refer to the Governing Body.

 

11



--------------------------------------------------------------------------------

3.3.3 Except as approved by the Independent Committee, the Manager shall, and
shall cause any other Service Provider to, keep any funds of any Service
Recipient in segregated accounts kept in the name of the relevant Service
Provider.

3.3.4 Notwithstanding any other provision of this Agreement, Manager shall, and
shall cause all other Service Providers to, at all times comply with Terra’s
Conflict of Interest Policy. In particular, it shall ensure that the Independent
Committee approve in advance (i) the terms of any transaction of any Service
Recipient with any member of the Manager’s Group, (ii) the disposition of assets
by any Service Recipient (other than the disposition of non-material assets in
the normal course of business), and (iii) the commencement of any voluntary case
under any bankruptcy or other debtor relief laws, or the consent to an order for
relief in any involuntary case under any such law, or the appointment of any
receiver or other custodian for all or substantially all of the property, by or
of any member of the Terra Group.

 

  3.4 Errors and Omissions Insurance

The Manager shall, and shall cause any other Service Provider to, at all times
during the term of this Agreement maintain “errors and omissions” insurance
coverage and other insurance coverage which is customarily carried by Persons
performing functions that are similar to those performed by the Service
Providers under this Agreement, with reputable insurance companies and in an
amount which is comparable to that which is customarily maintained by such other
Persons. In each case, the relevant Service Recipients shall be included as
additional insured or loss payees under the relevant policies.

 

  3.5 Retention of Third-Party Project Asset Manager

In the event (a) required by a project lender or other provider of project
financing associated with the applicable project or (b) the Independent
Committee determines it would be beneficial to Terra; Terra may request that the
Manager retain one or more independent third-party project asset managers
reasonably acceptable to Terra. The cost and expense incurred as a result of the
retention of such third-party project asset managers shall be paid for by the
relevant Service Recipient, subject to the second sentence of Section 2.4.1
above.

ARTICLE 4

RELATIONSHIP BETWEEN THE MANAGER AND THE SERVICE RECIPIENTS

 

  4.1 Independent Contractor, No Partnership or Joint Venture

The parties acknowledge that the Manager is providing or arranging for the
provision of the Services hereunder as an independent contractor and that the
Service Recipients and the Manager are not partners or joint venturers with or
agents of each other, and nothing herein will be construed so as to make them
partners, joint venturers or agents or impose any liability as such on any of
them as a result of this Agreement; provided however that nothing herein will be
construed so as to prohibit the Service Recipients and the Manager from
embarking upon an investment together as partners, joint venturers or in any
other manner whatsoever.

 

12



--------------------------------------------------------------------------------

ARTICLE 5

MANAGEMENT AND EMPLOYEES

 

  5.1 Management and Employees

5.1.1 The Manager shall arrange, or shall arrange for another member of the
Manager Group to arrange, for such qualified personnel and support staff to be
dedicated to carrying out the Services. Except as agreed to between the Manager
and Terra, such personnel and support staff shall devote their full time to the
provision of the Services to the Service Recipients. The Manager and Terra agree
that the letter agreement dated as of the date hereof regarding “Terra
Personnel” identifies those personnel who the Manager will dedicate to carrying
out the Services under the caption “Dedicated Personnel” (the “Dedicated
Personnel”) and identifies those personnel who the Manager will provide on a
shared basis under the caption “Shared Personnel” (the “Shared Personnel”). The
list of Dedicated Personnel and Shared Personnel shall be reviewed by the
parties at least annually, provided that modifications or additions to the list
of Dedicated Personnel or Shared Personnel require the mutual agreement of the
Manager and the Independent Committee. Other than with respect to the named
executive officers of Terra, as defined by U.S. securities law, whose employment
shall only be terminated with the approval of the Independent Committee,
regardless of any other provision of this Agreement, Terra hereby agrees that
the Manager, in its sole discretion, may terminate the employment of any one or
more persons serving as (i) Dedicated Personnel following notice to and
consultation with Terra, or (ii) Shared Personnel without any consultation of or
prior notice to Terra.

5.1.2 Each of Terra, Terra LLC and Terra Operating shall, and shall cause each
of the other Service Recipients to do all things reasonably necessary on its
part as requested by any member of the Manager Group consistent with the terms
of this Agreement to enable the members of the Manager Group to fulfill their
obligations, covenants and responsibilities and to exercise their rights
pursuant to this Agreement, including making available to the Manager Group, and
granting the Manager Group access to, the employees and contractors of the
Service Recipients as any member of the Manager Group may from time to time
reasonably request.

5.1.3 The Manager covenants and agrees to exercise, and to cause the other
Service Providers to exercise, the power and to discharge and to cause the other
Service Providers to discharge, the duties conferred under this Agreement
honestly and in good faith, and shall exercise, and shall cause the other
Service Providers to exercise the degree of care, diligence and skill that a
reasonably prudent person would exercise in comparable circumstances.

ARTICLE 6

INFORMATION AND RECORDS

 

  6.1 Books and Records

The Manager shall, or shall cause any other Service Provider to, as applicable,
maintain proper books, records and documents on behalf of each Service
Recipient, in which complete, true and correct entries, in conformity in all
material respects with GAAP and all requirements of applicable Laws, will be
made.

 

13



--------------------------------------------------------------------------------

  6.2 Examination of Records by the Service Recipients

Upon reasonable prior notice by the Service Recipients to the relevant member of
the Manager Group, the relevant member of the Manager Group will make available
to the Service Recipients and their authorized representatives, for examination
during normal business hours on any Business Day, all books, records and
documents required to be maintained under Section 6.1 hereof. In addition, the
Manager Group will make available to the Service Recipients or their authorized
representatives, including any members of the Independent Committee, such
financial and operating data in respect of the performance of the Services under
this Agreement as may be in existence and as the Service Recipients or their
authorized representatives will from time to time reasonably request, including
for the purposes of conducting any audit in respect of expenses of the Service
Recipients or other matters necessary or advisable to be audited in order to
conduct an audit of the financial affairs of the Service Recipients. Any
examination of records will be conducted in a manner which will not unduly
interfere with the conduct of the Service Recipients’ activities or of the
Manager Group’s business in the ordinary course.

 

  6.3 Access to Information by Manager Group

6.3.1 Each of Terra, Terra LLC and Terra Operating shall, and shall cause the
other Service Recipients to:

6.3.1.1 grant, or cause to be granted, to the Manager Group full access to all
documentation and information reasonably necessary in order for the Manager
Group to perform its obligations, covenants and responsibilities pursuant to the
terms hereof and to enable the Manager Group to provide the Services; and

6.3.1.2 provide, or cause to be provided, all documentation and information as
may be reasonably requested by any member of the Manager Group, and promptly
notify the appropriate member of the Manager Group of any material facts or
information of which the Service Recipients are aware, including any known,
pending or threatened suits, actions, claims, proceedings or orders by or
against any member of the Terra Group before any Governmental Authority, that
may affect the performance of the obligations, covenants or responsibilities of
the Manager Group pursuant to this Agreement, including maintenance of proper
financial records.

 

  6.4 Access to Information by Service Recipients

6.4.1 The Manager shall, and shall cause the other members of the Manager Group
and any other Service Provider to:

6.4.1.1 grant, or cause to be granted, to the Terra Group full access to all
documentation and information reasonably necessary in order for the Terra Group
to conduct their business; and

6.4.1.2 provide, or cause to be provided, all documentation and information as
may be reasonably requested by any member of the Terra Group, including the
Independent Committee, and promptly notify the appropriate Service Recipient of
any material facts or information of which the Manager Group is aware,

 

14



--------------------------------------------------------------------------------

including any known, pending or threatened suits, actions, claims, proceedings
or orders by or against any member of the Manger Group before any Governmental
Authority, that may affect the Terra Group, including maintenance of proper
financial records.

 

  6.5 Additional Information

The parties acknowledge and agree that conducting the activities and providing
the Services contemplated herein may have the incidental effect of providing
additional information which may be utilized with respect to, or may augment the
value of, business interests and related assets in which any of the Service
Providers or any of its Affiliates has an interest and that, subject to
compliance with this Agreement, none of the Service Providers or any of their
respective Affiliates will be liable to account to the Service Recipients with
respect to such activities or results; provided, however, that the relevant
Service Provider will not (and will cause its Affiliates not to), in making any
use of such additional information, do so in any manner that would cause or
result in a breach of any confidentiality provision of agreements to which any
Service Recipient is (or may become) a party or is (or may become) bound.

ARTICLE 7

FEES AND EXPENSES

 

  7.1 Base Management Fee

7.1.1 Terra LLC, on behalf of the Service Recipients, hereby agrees to pay,
during the term of this Agreement, the Base Management Fee. For the avoidance of
doubt, the parties hereto agree that the Base Management Fee for the calendar
year 2014 is zero and, as a result, neither Terra LLC nor any of the Service
Recipients shall be obligated to make payment in respect of services provided by
Manager during such year. The Base Management Fee, prorated for the relevant
time period, shall be paid quarterly in arrears. To the extent the sum of the
part of the Base Management Fee payable for a particular quarter (the “Current
Quarter Payment”) plus the amount of Base Management Fee paid with respect to
prior quarters during the applicable calendar year would exceed the Base
Management Fee Cap, the amount of the Current Quarter Payment shall be limited
to the maximum amount that could be paid without such sum exceeding the Base
Management Fee Cap.

7.1.2 The Base Management Fee will not be reduced by operation of this Agreement
by the amount of any fees that are paid or payable by any member of the Terra
Group to any member of the Manager Group pursuant to any Operating and
Administrative Agreements.

 

  7.2 Computation and Payment of Quarterly Base Management Fee Amount

7.2.1 The Manager will compute the part of the Base Management Fee payable for
each Quarter as soon as practicable following the end of the Quarter with
respect to which such payment is due, but in any event no later than 30 days
following the end of such Quarter. A copy of the computations made will
thereafter promptly be delivered to Terra LLC. As soon as practicable following
delivery of the computation of the part of the Base Management Fee for any
Quarter, but in no event later than the 45th day following the end of such
Quarter, Terra LLC shall remit the corresponding payment for the corresponding
Quarter to the Manager.

 

15



--------------------------------------------------------------------------------

  7.3 Expenses

7.3.1 The Manager acknowledges and agrees that the Service Recipients will not
be required to reimburse any member of the Manager Group for the salaries and
other remuneration of the management, personnel or support staff of the Manager
Group who provide the Services to such Service Recipients or overhead for such
persons.

7.3.2 The Manager acknowledges and agrees that the Service Recipients will not
be required to reimburse the Manager for out-of-pocket fees, costs and expenses,
including those of any third party, incurred by the Manager or any member of the
Manager Group in connection with the provision of the Services. Expenses are
expected to include, among other things:

7.3.2.1 fees, costs and expenses as a result of Terra becoming and continuing to
be a publicly traded entity, including, but not limited to, costs associated
with annual, quarterly and current reports, independent auditor fees, governance
and compliance, registrar and transfer agent fees, exchange listing fees, tax
return preparation and distribution, legal fees, independent director
compensation and directors and officers liability insurance premiums;

7.3.2.2 non-project level operating expenses and non-project level operating
expenses capital expenditures incurred in connection with the provisions of the
Services, including those related to information technology systems and
enterprise resource planning systems;

7.3.2.3 fees, costs and expenses relating to any debt or equity financing of any
member of the Terra Group which fails to be completed for any reason;

7.3.2.4 fees, costs and expenses incurred in connection with the general
administration of any Service Recipient;

7.3.2.5 taxes, licenses and other statutory fees or penalties levied against or
in respect of a Service Recipient in respect of Services;

7.3.2.6 amounts paid by the relevant member of the Manager Group under
indemnification, contribution or similar arrangements;

7.3.2.7 fees, costs and expenses relating to financial reporting, regulatory
filings and investor relations and the fees, costs and expenses of agents,
advisors and other Persons who provide Services to a Service Recipient;

7.3.2.8 any other fees, costs and expenses incurred by the relevant member of
the Manager Group that are reasonably necessary for the performance by the
relevant member of the Manager Group of its duties and functions under this
Agreement or any Operating and Administrative Agreement;

 

16



--------------------------------------------------------------------------------

7.3.2.9 fees, expenses and costs, including Transaction Fees, incurred in
connection with the investigation, acquisition, holding or disposal of any asset
or business (including with respect to any Acquired Assets) that is made or that
is proposed to be made by the Service Recipients to the extent any such
transaction fails to be completed for whatever reason; provided that, where the
acquisition or proposed acquisition involves a joint acquisition that is made
alongside one or more other Persons, the Manager shall allocate such fees,
expenses and costs in proportion to the notional amount of the acquisition made
(or that would have been made in the case of an unconsummated acquisition) among
members of the Terra Group and such other Persons;

7.3.2.10 fees, expenses and costs associated with obtaining and maintaining
reasonable and customary insurance.

 

  7.4 Governmental Charges

Without limiting Section 7.3 above, Terra LLC, on behalf of the Service
Recipients, shall pay or reimburse the relevant member of the Manager Group for
all sales taxes, use taxes, value added taxes, withholding taxes or other
similar taxes, customs duties or other governmental charges (“Governmental
Charges”) that are levied or imposed by any Governmental Authority by reason of
this Agreement, any Operating and Administrative Agreement or any other
agreement contemplated by this Agreement, or the fees or other amounts payable
hereunder or thereunder, except (i) for any income taxes, corporation taxes,
capital taxes or other similar taxes payable by any Service Provider which are
personal to such Service Provider and (ii) to the extent such Governmental
Charges relate to the provision of Services by Manager or any other Service
Provider pursuant to this Agreement. Any failure by the Manager Group to collect
monies on account of these Governmental Charges shall not constitute a waiver of
the right to do so.

 

  7.5 Computation and Payment of Expenses and Governmental Charges

From time to time the Manager shall, or shall cause the other Service Providers
to, prepare statements (each an “Expense Statement”) documenting the
Governmental Charges to be reimbursed pursuant to this Article 7 and shall
deliver such statements, together with reasonable backup documentation, to the
relevant Service Recipient. All Governmental Charges reimbursable pursuant to
this Article 7 shall be reimbursed by the relevant Service Recipient no later
than the date which is 30 days after receipt of a correct and complete Expense
Statement. The provisions of this Section 7.5 shall survive the termination of
this Agreement.

ARTICLE 8

REPRESENTATIONS AND WARRANTIES

OF THE MANAGER AND THE SERVICE RECIPIENTS

 

  8.1 Representations and Warranties of the Manager

The Manager hereby represents and warrants to the Service Recipients that:

8.1.1 it is validly organized and existing under the laws of the State of
Delaware;

 

17



--------------------------------------------------------------------------------

8.1.2 it, or any another Service Provider, as applicable, holds, and shall hold,
such Permits as are necessary to perform its obligations hereunder and is not
aware of, or shall inform the Service Recipients promptly upon knowledge of, any
reason why such Permits might be cancelled;

8.1.3 it has the power, capacity and authority to enter into this Agreement and
to perform its obligations hereunder;

8.1.4 it has taken all necessary action to authorize the execution, delivery and
performance of this Agreement;

8.1.5 the execution and delivery of this Agreement by it and the performance by
it of its obligations hereunder do not and will not contravene, breach or result
in any default under its Governing Instruments, or under any mortgage, lease,
agreement or other legally binding instrument, Permit or applicable Law to which
it is a party or by which it or any of its properties or assets may be bound,
except for any such contravention, breach or default which would not have a
material adverse effect on the business, assets, financial condition or results
of operations of the Manager, any Services to be provided hereunder, or any
Service Recipients;

8.1.6 no authorization, consent or approval, or filing with or notice to any
Person is required in connection with the execution, delivery or performance by
it of this Agreement; and

8.1.7 this Agreement constitutes its valid and legally binding obligation,
enforceable against it in accordance with its terms, subject to (i) applicable
bankruptcy, insolvency, moratorium, fraudulent conveyance, reorganization and
other laws of general application limiting the enforcement of creditors’ rights
and remedies generally and (ii) general principles of equity, including
standards of materiality, good faith, fair dealing and reasonableness, equitable
defenses and limits as to the availability of equitable remedies, whether such
principles are considered in a proceeding at law or in equity.

 

  8.2 Representations and Warranties of the Service Recipients

Terra, Terra LLC and Terra Operating, each hereby represents and warrants, on
its behalf and on behalf of each of the other Service Recipients, to the Manager
that:

8.2.1 it (and, if applicable, its managing member) is validly organized and
existing under the Laws governing its formation and organization;

8.2.2 it, or the relevant Service Recipient, holds such Permits necessary to own
and operate the projects and entities that it directly or indirectly owns or
operates from time to time and is not aware of any reason why such Permits might
be cancelled;

8.2.3 it (or, as applicable, its managing member on its behalf) has the power,
capacity and authority to enter into this Agreement and to perform its duties
and obligations hereunder;

 

18



--------------------------------------------------------------------------------

8.2.4 it (or, as applicable, its managing member) has taken all necessary action
to authorize the execution, delivery and performance of this Agreement;

8.2.5 the execution and delivery of this Agreement by it (or, as applicable, its
managing member on its behalf) and the performance by it of its obligations
hereunder do not and will not contravene, breach or result in any default under
its Governing Instruments (or, if applicable, the Governing Instruments of its
managing member), or under any mortgage, lease, agreement or other legally
binding instrument, Permit or applicable Law to which it is a party or by which
any of its properties or assets may be bound, except for any such contravention,
breach or default which would not have a material adverse effect on the
business, assets, financial condition or results of operations of the Service
Recipients as a whole;

8.2.6 no authorization, consent or approval, or filing with or notice to any
Person is required in connection with the execution, delivery or performance by
it (or, as applicable, its managing member on its behalf) of this Agreement; and

8.2.7 this Agreement constitutes its valid and legally binding obligation,
enforceable against it in accordance with its terms, subject to: (i) applicable
bankruptcy, insolvency, moratorium, fraudulent conveyance, reorganization and
other laws of general application limiting the enforcement of creditors’ rights
and remedies generally; and (ii) general principles of equity, including
standards of materiality, good faith, fair dealing and reasonableness, equitable
defenses and limits as to the availability of equitable remedies, whether such
principles are considered in a proceeding at law or in equity.

ARTICLE 9

LIABILITY AND INDEMNIFICATION

 

  9.1 Indemnity

9.1.1 Terra, Terra LLC and Terra Operating hereby jointly and severally agree,
to the fullest extent permitted by applicable Laws, to indemnify and hold
harmless, and to cause each other Service Recipient to indemnify and hold
harmless, each member of the Manager Group, any of its Affiliates (other than
any member of the Terra Group) and any directors, officers, agents, members,
partners, stockholders and employees and other representatives of each of the
foregoing (each, a “Manager Indemnified Party”) from and against any claims,
liabilities, losses, damages, costs or expenses (including legal fees)
(“Liabilities”) incurred by them or threatened in connection with any and all
actions, suits, investigations, proceedings or claims of any kind whatsoever,
whether arising under statute or action of a Governmental Authority or otherwise
or in connection with the business, investments and activities of the Service
Recipients or in respect of or arising from this Agreement or the Services
provided hereunder (“Claims”), including any Claims arising on account of the
Governmental Charges contemplated by Section 7.4 that are capitalized on the
Service Recipients’ financial statements hereof; provided that no Manager
Indemnified Party shall be so indemnified with respect to any Claim to the
extent that such Claim results from a Manager Indemnified Party’s bad faith,
fraud, willful misconduct or gross negligence or, in the case of a criminal
matter, conduct undertaken with knowledge that the conduct was unlawful.

 

19



--------------------------------------------------------------------------------

9.1.2 If any action, suit, investigation, proceeding or claim is made or brought
by any third party with respect to which a Service Recipient is obligated to
provide indemnification under this Agreement (a “Third Party Claim”), the
Manager Indemnified Party will have the right to employ its own counsel in
connection therewith, and the reasonable fees and expenses of such counsel, as
well as the reasonable costs (excluding an amount reimbursed to such Manager
Indemnified Party for the time spent in connection therewith) and out-of-pocket
expenses incurred in connection therewith will be paid by the Service Recipient
in such case, as incurred but subject to recoupment by the Service Recipient to
the extent it ultimately is not liable to pay indemnification hereunder.

9.1.3 The Manager Indemnified Party and the Service Recipients agree that,
promptly after the receipt of notice of the commencement of any Third Party
Claim, the Manager Indemnified Party will notify the Service Recipient and the
Independent Committee in writing of the commencement of such Third Party Claim
(provided that any accidental failure to provide any such notice will only
prejudice the right of any such Manager Indemnified Party hereunder to the
extent it actually affects the Relevant Service Recipient’s defense against the
relevant Third Party Claim) and, throughout the course of such Third Party
Claim, such Manager Indemnified Party will provide copies of all relevant
documentation to such Service Recipient and the Independent Committee, and to
keep the Service Recipient and the Independent Committee apprised of the
progress thereof, and to discuss with the Service Recipient all significant
actions proposed, and to not settle any Third Party Claim without the approval
of the Independent Committee.

9.1.4 The parties hereto expressly acknowledge and agree that the right to
indemnity provided in this Section 9.1 shall be in addition to and not in
derogation of any other liability which the Manager Indemnifying Party in any
particular case may have or of any other right to indemnity or contribution
which any Manager Indemnified Party may have by statute or otherwise at law.

9.1.5 The indemnity provided in this Section 9.1 shall survive the completion of
Services rendered under, or any termination or purported termination of, this
Agreement.

 

  9.2 Limitation of Liability

9.2.1 The Manager assumes no responsibility under this Agreement other than to
render the Services in good faith and otherwise in accordance with this
Agreement, and will not be responsible for any action of a Service Recipient’s
Governing Body in following or declining to follow any advice or recommendations
of the relevant Service Provider.

9.2.2 The Service Recipients hereby agree that no Manager Indemnified Party will
be liable to a Service Recipient, a Service Recipient’s Governing Body
(including, for greater certainty, a director or officer of a Service Recipient
or another individual with similar function or capacity) or any security holder
or partner of a Service Recipient for any Liabilities that may occur as a result
of any acts or omissions by the Manager Indemnified Party pursuant to or in
accordance with this Agreement, except to the extent that such Liabilities
result from the Manager Indemnified Party’s bad faith, fraud, willful misconduct
or gross negligence, or in the case of a criminal matter, conduct undertaken
with knowledge that the conduct was unlawful.

 

20



--------------------------------------------------------------------------------

9.2.3 The maximum amount of the aggregate liability of the Manager Indemnified
Parties pursuant to this Agreement will be equal to (i) until the end of 2016,
an amount of $11 million, representing the aggregate of the Base Management Fee
Cap for 2015 and 2016, and (ii) thereafter, the Base Management Fees paid
pursuant to this Agreement in the two most recent calendar years by the Service
Recipients pursuant to Article 7.

9.2.4 For the avoidance of doubt, the provisions of this Section 9.2 shall
survive the completion of the Services rendered under, or any termination or
purported termination of, this Agreement.

 

  9.3 Benefit to all Manager Indemnified Parties

9.3.1 Terra, Terra LLC and Terra Operating on behalf of themselves and the other
Service Recipients, hereby constitute the Manager as trustee for each of the
Manager Indemnified Parties of the covenants of the Service Recipients under
this Article 9 with respect to such Manager Indemnified Parties and the Manager
hereby accepts such trust and agrees to hold and enforce such covenants on
behalf of the Manager Indemnified Parties.

9.3.2 The Manager hereby constitutes the Service Recipients as trustees for each
Service Recipient’s Governing Body (including, for greater certainty, a director
or officer of a Service Recipient or another individual with similar function or
capacity) or any security holder or partner of a Service Recipient, of the
covenants of the Manager under this Article 9 with respect to such parties and
the Service Recipients hereby accept such trust and agree to hold and enforce
such covenants on behalf of such parties.

ARTICLE 10

TERM AND TERMINATION

 

  10.1 Term

This Agreement shall continue in full force and effect until terminated in
accordance with Section 10.2, Section 10.3 or Section 13.1 hereof.

 

  10.2 Termination by the Service Recipients

10.2.1 Terra on behalf of the Service Recipients may, subject to Section 10.2.2,
terminate this Agreement effective upon 30 days’ prior written notice of
termination to the Manager without payment of any termination fee:

10.2.1.1 if the Manager defaults in the performance or observance of any
material term, condition or covenant contained in this Agreement in a manner
that results in material harm to the Service Recipients and such default
continues for a period of 30 days after written notice thereof specifying such
default and requesting that the same be remedied in such 30-day period;

10.2.1.2 if the Manager engages in any act of fraud, misappropriation of funds
or embezzlement against any Service Recipient that results in material harm to
the Service Recipients;

 

21



--------------------------------------------------------------------------------

10.2.1.3 if the Manager is grossly negligent in the performance of its
obligations under this Agreement and such gross negligence results in material
harm to the Service Recipients;

10.2.1.4 if the Manager, Terra, Terra LLC or Terra Operating makes a general
assignment for the benefit of its creditors, institutes proceedings to be
adjudicated voluntarily bankrupt, consents to the filing of a petition of
bankruptcy against it, is adjudicated by a court of competent jurisdiction as
being bankrupt or insolvent, seeks reorganization under any bankruptcy law or
consents to the filing of a petition seeking such reorganization or has a decree
entered against it by a court of competent jurisdiction appointing a receiver
liquidator, trustee or assignee in bankruptcy or in insolvency;

10.2.1.5 upon the earlier to occur of (i) the fifth year anniversary of the date
of this Agreement and (iii) the end of any twelve month period ending on the
last day of calendar quarter during which the Service Recipients generated cash
available for distribution in excess of $350 million;

10.2.1.6 upon such date that the Manager and its Affiliates no longer
beneficially own capital stock representing more than 50% of the voting power of
all the capital stock issued by Terra outstanding on such date; or

10.2.1.7 upon the date that a Manager Change of Control occurs.

10.2.2 This Agreement may only be terminated pursuant to Section 10.2.1 above by
Terra with the prior approval of a majority of the members of the Independent
Committee.

10.2.3 This Agreement may also be terminated by Terra pursuant to Section 13.1.1
hereof with the prior approval of a majority of the members of the Independent
Committee.

10.2.4 Each of Terra, Terra LLC and Terra Operating hereby agrees and confirms
that this Agreement may not be terminated due solely to the poor performance or
underperformance of any of their Subsidiaries or the Business or any investment
made by any member of the Terra Group on the recommendation of any member of the
Manager Group, provided that no provision of this Agreement shall limit the
right of the relevant Service Recipient to terminate any Operating and
Administrative Agreements in accordance with the provisions thereof.

 

  10.3 Termination by the Manager

10.3.1 The Manager may terminate this Agreement effective upon 180 days’ prior
written notice of termination to the Service Recipients without payment of any
termination fee if:

10.3.1.1 any Service Recipient defaults in the performance or observance of any
material term, condition or covenant contained in this Agreement in a manner
that results in material harm to the Manager and such default continues for a
period of 30 days after written notice thereof specifying such default and
requesting that the same be remedied in such 30-day period; or

 

22



--------------------------------------------------------------------------------

10.3.1.2 any Service Recipient makes a general assignment for the benefit of its
creditors, institutes proceedings to be adjudicated voluntarily bankrupt,
consents to the filing of a petition of bankruptcy against it, is adjudicated by
a court of competent jurisdiction as being bankrupt or insolvent, seeks
reorganization under any bankruptcy law or consents to the filing of a petition
seeking such reorganization or has a decree entered against it by a court of
competent jurisdiction appointing a receiver liquidator, trustee or assignee in
bankruptcy or in insolvency.

 

  10.4 Survival Upon Termination

If this Agreement is terminated pursuant to this Article 10 or Article 13, such
termination will be without any further liability or obligation of any party
hereto, except as provided in Section 6.4, Article 9, Section 10.5 and
Section 10.6 hereof. The provisions Article 11 of this Agreement shall survive
termination of this agreement for the period of set forth therein.

 

  10.5 Action Upon Termination

10.5.1 From and after the effective date of the termination of this Agreement,
the Manager shall not be entitled to receive the Base Management Fee for further
Services under this Agreement, but will be paid all compensation accruing to and
including the date of termination (including such day).

10.5.2 Upon any termination of this Agreement, the Manager shall forthwith:

10.5.2.1 after deducting any accrued compensation and reimbursements for any
Expenses to which it is then entitled, pay over to the Service Recipients all
money collected and held for the account of the Service Recipients pursuant to
this Agreement;

10.5.2.2 deliver to the Service Recipients’ Governing Bodies a full accounting,
including a statement showing all payments collected by it and a statement of
all money held by it, covering the period following the date of the last
accounting furnished to the Governing Bodies with respect to the Service
Recipients; and

10.5.2.3 deliver to the Service Recipients’ Governing Bodies all property and
documents of the Service Recipients then in the custody of the Manager Group.

 

  10.6 Release of Money or other Property Upon Written Request

Without limiting Section 3.3 hereof, the Manager hereby agrees that any money or
other property of the Service Recipients or their Subsidiaries held by the
Manager Group under this Agreement shall be held by the relevant member of the
Manager Group as custodian for such Person, and the relevant member of the
Manager Group’s records shall be appropriately marked clearly to reflect the
ownership of such money or other property by such Person. Upon the receipt by
the relevant member of the Manager Group of a written request signed by a duly

 

23



--------------------------------------------------------------------------------

authorized representative of a Service Recipient requesting the relevant member
of the Manager Group to release to the Service Recipient any money or other
property then held by the relevant member of the Manager Group for the account
of such Service Recipient under this Agreement, the relevant member of the
Manager Group shall release such money or other property to the Service
Recipient within a reasonable period of time, but in no event later than 5
Business Days following such request. The relevant member of the Manager Group
shall not be liable to any Service Recipient, a Service Recipient’s Governing
Body or any other Person for any acts performed or omissions to act by a Service
Recipient in connection with the money or other property released to the Service
Recipient in accordance with the second sentence of this Section 10.6. Each
Service Recipient shall indemnify and hold harmless the relevant member of the
Manager Group, any of its Affiliates (other than any member of the Terra Group)
and any directors, officers, agents, members, partners, shareholders and
employees and other representatives of each of the foregoing from and against
any and all Liabilities which arise in connection with the relevant member of
the Manager Group’s release of such money or other property to the Service
Recipient in accordance with the terms of this Section 10.6. Indemnification
pursuant to this provision shall be in addition to any right of such Persons to
indemnification under Section 10.1 hereof. For the avoidance of doubt, the
provisions of this Section 10.6 shall survive termination of this Agreement. The
Service Recipients hereby constitute the Manager as trustee for each Person
entitled to indemnification pursuant to this Section 10.6 of the covenants of
the Service Recipients under this Section 10.6 with respect to such Persons and
the Manager hereby accepts such trust and agrees to hold and enforce such
covenants on behalf of such Persons.

ARTICLE 11

NON-COMPETE

 

  11.1 Non-Compete

During the Non-Competition Period, each of Terra, Terra LLC and Terra Operating
agrees that it and its Affiliates will not, and will not agree to, directly or
indirectly:

11.1.1 engage in, provide financing for or arrange any solar power project
development activity;

11.1.2 acquire, purchase, obtain or invest in any equity or other ownership
interest of any other person engaged in the business of developing or
constructing solar power projects (such business, the “Solar Development or
Construction Business”), except to the extent (i) in connection with such
acquisition, purchase or investment the Manager or a member of the Manager Group
is permitted to acquire, purchase or invest in, as applicable, at fair market
value, all or the relevant part of such Solar Development or Construction
Business, or (ii) the relevant Service Recipient commits to, prior to such
acquisition, purchase or investment, divest and transfer to an unrelated third
party such Solar Development or Construction Business within six months after
the completion of such acquisition, purchase or investment;

11.1.3 except as permitted hereunder, engage in any commercial activities,
negotiations, planning, exploratory or strategic discussions or other similar
activities that relate to, or are otherwise designed to facilitate, finance,
induce or otherwise assist any person in the development or construction of any
solar power project;

 

24



--------------------------------------------------------------------------------

11.1.4 prior to the date on which (i) control over the relevant solar power
project site has been obtained by the relevant Person, including through the
execution of appropriate purchase option, lease option or similar agreements;
(ii) a power purchase agreement or other energy off-take agreement has been
secured for such project by the relevant Person; and (iii) construction of such
project has commenced (such date, the “Construction Start Date”), make any
payment to any Person to facilitate, finance, induce or otherwise assist the
construction of a solar power project without the consent of the Manager; or

11.1.5 other than with respect to asset management services for solar power
generation projects in which Terra or any of Terra’s Subsidiaries or Affiliates
has a material ownership interest (but subject to Section 2.4), engage in the
business of providing operating and maintenance services or asset management
services for solar power generation projects or assets.

11.1.6 Notwithstanding anything to the contrary in the foregoing Section 11.1,
Terra and its Subsidiaries and Affiliates shall be able to negotiate, structure,
sign definitive legal agreements, make milestone payments and finance the
acquisition of solar development projects provided (i) Terra does not make any
payments in connection with such project before the Construction Start Date, or
(ii) SunEdison or its Subsidiaries or Affiliates were aware of and elected not
to proceed with such solar development project.

 

  11.2 Non-Solicitation

During the Non-Competition Period, each of the parties hereto agree that it
shall not, and each shall cause its Affiliates not to, (a) solicit or induce (or
attempt to solicit or induce) any employees of another party to the agreement to
terminate his or her employment with such other party or. Notwithstanding the
foregoing, Terra may freely employ any of the Dedicated Personnel, and
(i) general advertisements in newspapers and similar media of general
circulation and (ii) use of recruiting firms that are not instructed to target a
party’s employees shall not be a violation of clause (a) of the preceding
sentence.

 

  11.3 Survival

For the avoidance of doubt, the provisions of this Article 11 shall remain in
effect regardless of any termination of this Agreement pursuant to Article 10 or
Article 13 of this Agreement.

ARTICLE 12

REFERRAL FEE

 

  12.1 Referral Fee

In the event Terra, Terra LLC, Terra Operating or any of the Service Recipients
refer a solar power development project to Manager prior to Manager’s
independent identification of such opportunity, and Manager thereafter develops
such such solar power project, Manager agrees to pay to Terra, an amount equal
to the $0.04 multiplied by the nameplate megawatt

 

25



--------------------------------------------------------------------------------

capacity, determined as of the commercial operation date, of such solar power
project (each such amount a “Referral Fee”); provided, however, that to the
extent the aggregate Referral Fees for projects referred during a single
calendar year exceed $30 million, the Manager shall not be required to pay, with
respect to such referrals, any amount in excess of $30 million in the aggregate.

 

  12.2 Referral Fee Payment

Any Referral Fee with respect to a project shall be due and payable 30 days
after end of the calendar quarter during which such project achieves its
commercial operation date. Any Referral Fees due and payable shall:

12.2.1 First be offset against any due but unpaid Base Management Fee;

12.2.2 Secondly, any amount of unpaid Referral Fees remaining after application
of Section 12.2.1, shall be offset against any of the cumulative costs and
expenses incurred by members of the Manager Group to fund operating expenses in
connection with the provision of Services;

12.2.3 Thirdly, any amount of unpaid Referral Fees remaining after application
of Section 12.2.1 and Section 12.2.2, shall be offset against any amounts paid
by Manager under the Interest Payment Agreement prior to the date such Referral
Fee is due; and

12.2.4 Finally, any amount of unpaid Referral Fees remaining after application
of Section 12.2.1, Section 12.2.2 or Section 12.2.3, shall be paid in cash.

ARTICLE 13

GENERAL PROVISIONS

 

  13.1 Amendment, Waiver

13.1.1 Terra is entitled to amend the scope of the Services, including by
reducing the number of Service Recipients or the nature or description of the
Services or otherwise, by providing 180 days’ prior written notice to the
Manager; provided, however, that Terra may not increase the scope of the
Services without the Manager’s prior written consent; and provided further,
however, that prior to such modification, Terra and the Manager shall agree in
writing to any modification of the Base Management Fee resulting from such
change in scope. Subject to Section 10.2.3 hereof, in the event that Terra and
the Manager are unable to agree on a modified Base Management Fee, Terra may
terminate this Agreement after the end of such 180-day period by providing 30
days’ prior written notice to the Manager.

13.1.2 Except as expressly provided in this Agreement, no amendment or waiver of
this Agreement, except pursuant to the first sentence of Section 13.1 above,
will be binding unless the prior approval of a majority of the members of the
Independent Committee is obtained and the amendment or waiver is executed in
writing by the party to be bound thereby. No waiver of any provision of this
Agreement will constitute a waiver of any other provision nor will any waiver of
any provision of this Agreement constitute a continuing waiver unless otherwise
expressly provided. A party’s failure or delay in exercising any right under
this

 

26



--------------------------------------------------------------------------------

Agreement will not operate as a waiver of that right. A single or partial
exercise of any right will not preclude a party from any other or further
exercise of that right or the exercise of any other right.

 

  13.2 Assignment

13.2.1 This Agreement shall not be assigned by the Manager without the prior
written consent of Terra, except (i) pursuant to Section 2.3 hereof or (ii) in
the case of assignment to a Person that is the Manager’s successor by merger,
consolidation or purchase of assets, in which case the successor shall be bound
under this Agreement and by the terms of the assignment in the same manner as
the Manager is bound under this Agreement. In addition, provided that the
Manager provides prior written notice to the Service Recipients for
informational purposes only, nothing contained in this Agreement shall preclude
any pledge, hypothecation or other transfer or assignment of the Manager’ rights
under this Agreement, including any amounts payable to the Manager under this
Agreement, to a bona fide lender as security.

13.2.2 This Agreement shall not be assigned by any of the Service Recipients
without the prior written consent of the Manager, except in the case of
assignment by any such Service Recipient to a Person that is its successor by
merger, consolidation or purchase of assets, in which case the successor shall
be bound under this Agreement and by the terms of the assignment in the same
manner as such Service Recipient is bound under this Agreement.

13.2.3 Any purported assignment of this Agreement in violation of this
Article 13 shall be null and void.

 

  13.3 Failure to Pay When Due

Any amount payable by any Service Recipient to any member of the Manager Group
hereunder which is not remitted when so due will remain due (whether on demand
or otherwise) and interest will accrue on such overdue amounts (both before and
after judgment) at a rate per annum equal to the Interest Rate.

 

  13.4 Invalidity of Provisions

Each of the provisions contained in this Agreement is distinct and severable and
a declaration of invalidity or unenforceability of any such provision or part
thereof by a court of competent jurisdiction will not affect the validity or
enforceability of any other provision hereof. To the extent permitted by
applicable law, the parties waive any provision of law which renders any
provision of this Agreement invalid or unenforceable in any respect. The parties
will engage in good faith negotiations to replace any provision which is
declared invalid or unenforceable with a valid and enforceable provision, the
economic effect of which comes as close as possible to that of the invalid or
unenforceable provision which it replaces.

 

  13.5 Entire Agreement

This Agreement constitutes the entire agreement between the parties pertaining
to the subject matter of this Agreement. There are no warranties, conditions, or
representations

 

27



--------------------------------------------------------------------------------

(including any that may be implied by statute) and there are no agreements in
connection with such subject matter except as specifically set forth or referred
to in this Agreement. No reliance is placed on any warranty, representation,
opinion, advice or assertion of fact made either prior to, contemporaneous with,
or after entering into this Agreement, by any party to this Agreement or its
directors, officers, employees or agents, to any other party to this Agreement
or its directors, officers, employees or agents, except to the extent that the
same has been reduced to writing and included as a term of this Agreement, and
none of the parties to this Agreement has been induced to enter into this
Agreement by reason of any such warranty, representation, opinion, advice or
assertion of fact. Accordingly, there will be no liability, either in tort or in
contract, assessed in relation to any such warranty, representation, opinion,
advice or assertion of fact, except to the extent contemplated above.

For the avoidance of doubt, nothing in this Agreement should be construed or
interpreted as an amendment, modification or termination of, or conflict with,
any of the Operating and Administrative Agreements. Each such agreement, and all
its terms, including payments to be made thereunder, shall survive the entry
into this Agreement and shall terminate in accordance with its terms.

 

  13.6 Mutual Waiver of Jury Trial

AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH OF THE PARTIES HERETO TO
ENTER INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY TO CONSULT WITH
COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS AGREEMENT OR
THE MATTERS CONTEMPLATED HEREBY.

 

  13.7 Consent to Jurisdiction and Service of Process

EACH OF THE PARTIES IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED IN THE CITY AND COUNTY OF
NEW YORK, BOROUGH OF MANHATTAN, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER
PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY OR THEREBY. EACH OF THE PARTIES HERETO FURTHER
AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S.
REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH BELOW SHALL BE
EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING WITH RESPECT TO
ANY MATTERS TO WHICH IT HAS SUBMITTED TO JURISDICTION IN THIS PARAGRAPH. EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE
LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT,
ANY RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY IN THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND HEREBY
AND THEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT TO
PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

28



--------------------------------------------------------------------------------

  13.8 Governing Law

The internal law of the State of New York will govern and be used to construe
this Agreement without giving effect to applicable principles of conflicts of
law to the extent that the application of the laws of another jurisdiction would
be required thereby.

 

  13.9 Enurement

This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

 

  13.10 Notices

Any notice, demand or other communication to be given under or by reason of the
provisions of this Agreement shall be in writing and shall be deemed to have
been given (i) when delivered personally to the recipient, (ii) when sent by
confirmed electronic mail or facsimile if sent during normal business hours of
the recipient; but if not, then on the next Business Day, (iii) one Business Day
after it is sent to the recipient by reputable overnight courier service
(charges prepaid) or (iv) three Business Days after it is mailed to the
recipient by first class mail, return receipt requested. Such notices, demands
and other communications shall be sent to the addresses specified below, or at
such address or to the attention of such other Person as the recipient party has
specified by prior written notice to the sending party. Any party may change
such party’s address for receipt of notice by giving prior written notice of the
change to the sending party as provided herein. Notices and other communications
will be addressed as follows:

If to the Service Recipients:

TerraForm Power, Inc.

12500 Baltimore Avenue

Beltsville, MD 20705

Attn: General Counsel

Facsimile: (240) 264-8100

If to the Manager:

SunEdison, Inc.

501 Pearl Drive (City of O’Fallon)

St. Peters, Missouri 63376

Attn: General Counsel

Facsimile: (866) 773-0791

 

29



--------------------------------------------------------------------------------

  13.11 Further Assurances

Each of the parties hereto will promptly do, make, execute or deliver, or cause
to be done, made, executed or delivered, all such further acts, documents and
things as the other party hereto may reasonably require from time to time for
the purpose of giving effect to this Agreement and will use reasonable efforts
and take all such steps as may be reasonably within its power to implement to
their full extent the provisions of this Agreement.

 

  13.12 Counterparts

This Agreement may be signed in counterparts and each of such counterparts will
constitute an original document and such counterparts, taken together, will
constitute one and the same instrument.

(Signature pages follow)

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

TERRAFORM POWER, INC. By:  

/s/ Sebastian Deschler

Name:   Sebastian Deschler Title:   Senior Vice President, General Counsel and
Secretary TERRAFORM POWER, LLC By:  

/s/ Sebastian Deschler

Name:   Sebastian Deschler Title:   General Counsel TERRAFORM POWER OPERATING,
LLC By: TerraForm Power, LLC, as sole member By:  

/s/ Sebastian Deschler

Name:   Sebastian Deschler Title:   General Counsel



--------------------------------------------------------------------------------

SUNEDISON, INC., as Manager By:  

/s/ Brian Wuebbels

Name:   Brian Wuebbels Title:   Executive Vice President and Chief Financial
Officer



--------------------------------------------------------------------------------

Schedule I

Service Recipients

 

Name of Entity

  

Jurisdiction of

organization and

Qualification

TerraForm Power, LLC    State of Delaware TerraForm Power Operating, LLC   
State of Delaware SunEdison Canada Yieldco, LLC    State of Delaware SunEdison
Canada YieldCo Lindsay, LLC    State of Delaware Lindsay Solar Farm Inc.   
Ontario SunEdison Yieldco Chile HoldCo, LLC    State of Delaware Amanecer Solar
Holding SpA    Republic of Chile Amanecer Solar SpA    Republic of Chile
SunEdison YieldCo ACQ1, LLC    State of Delaware SunEdison YieldCo DG–VIII
Holdings, LLC    State of Delaware SunEdison PR DG, LLC    State of Delaware
SunE Solar VIII, LLC    State of Delaware SunE WF CRS, LLC    State of Delaware
SunE Irvine Holdings, LLC    State of Delaware SunE HB Holdings, LLC    State of
Delaware SunEdison Origination2, LLC    State of Delaware SunE Solar VIII 2, LLC
   State of Delaware SunE GIL 1, LLC    State of Delaware SunE GIL 2, LLC   
State of Delaware SunE GIL 3, LLC    State of Delaware SunE Gresham WWTP, LLC   
State of Delaware SunE WF Bellingham, LLC    State of Delaware SunE WF
Framingham, LLC    State of Delaware SunE KHL PSNJ, LLC    State of Delaware
SunE WF Dedham, LLC    State of Delaware SunE DDR PSNJ, LLC    State of Delaware
SunE W-PR1, LLC    Puerto Rico SunE WMT PR3, LLC    Puerto Rico SunE Irvine, LLC
   State of Delaware SunE HB, LLC    State of Delaware SunE OC PSNJ, LLC   
State of Delaware SunE GIL Holdings, LLC    State of Delaware SunE KHL968
Orange, LLC    State of Delaware SunE WF10217 West Hartford, LLC    State of
Delaware SunE KHL1004 Hillsboro, LLC    State of Delaware SunEdison Yieldco UK
HoldCo 3, LLC    State of Delaware

 

I-1



--------------------------------------------------------------------------------

Name of Entity

  

Jurisdiction of

organization and

Qualification

SunE Green HoldCo 3 Ltd    United Kingdom SunSave 10 Ltd (Fareham)    United
Kingdom SunSave 15 Ltd (WestWood)    United Kingdom SunSave 20 Ltd (Knowlton)   
United Kingdom Norrington Solar Farm Ltd    United Kingdom SunEdison Yieldco UK
HoldCo 4, LLC    State of Delaware SunE Green Holdings Germany GmbH    Germany
SunE Green HoldCo 4 Ltd    United Kingdom Sunsave 6 Manston Ltd (Manston)   
United Kingdom Boyton Solar Park Ltd (Langunnett)    United Kingdom KS SPV 24
Ltd (West Farm)    United Kingdom SunEdison Yieldco UK HoldCo 2, LLC    State of
Delaware SunE Green HoldCo 2 Ltd    United Kingdom SunE Project 1 Ltd (Crucis
Farm)    United Kingdom AEE renewables UK 31 Ltd (Says Court)    United Kingdom
SunEdison Yieldco DG Holdings, LLC    State of Delaware SunE Solar Construction
Holdings #2, LLC    State of Delaware SunE Solar Construction #2, LLC    State
of Delaware SunE Hubbardston Solar, LLC    State of Delaware SunE Solar Berlin
I, LLC    State of Delaware BWC Origination 12, LLC    State of Delaware BWC
Origination 2, LLC    State of Delaware SunEdison Yieldco Origination Holdings,
LLC    State of Delaware SunEdison DG14 Holdings, LLC    State of Delaware SunE
Solar Mattapoisett I, LLC    State of Delaware Tioga Solar La Paz, LLC    State
of Delaware SunEdison JJ Gurabo, LLC    Puerto Rico SunE RBPC1, LLC    State of
Delaware SunE RBPC6, LLC    State of Delaware SunE RBPC7, LLC    State of
Delaware SunE CRF10, LLC    State of Delaware SunE RBPC3, LLC    State of
Delaware SunE RBPC4, LLC    State of Delaware SunE CREST 1, LLC    State of
Delaware SunE CREST 2, LLC    State of Delaware

 

I-2



--------------------------------------------------------------------------------

Name of Entity

  

Jurisdiction of

organization and

Qualification

SunE CREST 5, LLC    State of Delaware SunE CREST 6, LLC    State of Delaware
SunE CREST 7, LLC    State of Delaware SunE LPT1, LLC    State of Delaware SunE
Solar XV Holdco, LLC    State of Delaware SunE Solar XV Lessor Parent, LLC   
State of Delaware SunE Solar XV Lessor, LLC    State of Delaware SunE CRF8, LLC
   State of Delaware SunE CRF9, LLC    State of Delaware SunE CRF12, LLC   
State of Delaware Treasure Valley Solar, LLC    State of Delaware Belchertown
Solar, LLC    State of Delaware SunEdison Yieldco Nellis HoldCo, LLC    State of
Delaware NAFB LP Holdings, LLC    State of Delaware MMA NAFB Power,LLC    State
of Delaware Solar Star NAFB, LC    State of Delaware SunEdison NC Utility, LLC
   State of Delaware Bearpond Solar Center, LLC    North Carolina SunE Dessie
Managing Member, LLC    State of Delaware SunE Dessie Equity Holdings, LLC   
State of Delaware Dessie Solar Center, LLC    North Carolina Shankle Solar
Center, LLC    North Carolina Graham Solar Center, LLC    North Carolina
SunEdison YieldCo Regulus Holdings, LLC    State of Delaware SunE Regulus
Managing Member, LLC    State of Delaware SunE Regulus Equity Holdings, LLC   
State of Delaware SunE Regulus Dev, LLC    State of Delaware SunE Regulus
Holdings II, LLC    State of Delaware SunE Regulus Holdings, LLC    State of
Delaware Regulus Solar, LLC    State of Delaware SunEdison YieldCo ACQ2, LLC   
State of Delaware CALRENEW-1, LLC    State of Delaware SunEdison YieldCo ACQ3,
LLC    State of Delaware SunE Alamosa1 Holdings, LLC    State of Delaware SunE
Alamosa1, LLC    State of Delaware OL’s SunE Alamosa1 Trust    State of Delaware

 

I-3



--------------------------------------------------------------------------------

Name of Entity

  

Jurisdiction of

organization and

Qualification

SunEdison YieldCo ACQ9, LLC    State of Delaware Atwell Island Holdings, LLC   
State of Delaware SPS Atwell Island, LLC    State of Delaware SunEdison YieldCo
ACQ4, LLC    State of Delaware Yieldco SunEY US Holdco, LLC    State of Delaware
Nautilus Solar Silvermine, LLC    State of Delaware Nautilus Solar I, LLC   
State of Delaware Nautilus Solar Funding II, LLC    State of Delaware Nautilus
Solar Power I, LLC    State of Delaware Nautilus Solar Ocean City Two, LLC   
State of Delaware Nautilus Solar Funding IV, LLC    State of Delaware Green Cove
Management, LLC    Florida Nautilus Solar WPU, LLC    State of Delaware Nautilus
Solar Lindenwold BOE, LLC    State of Delaware Nautilus Solar SWBOE, LLC   
State of Delaware Nautilus Solar Solomon Schechter, LLC    State of Delaware
Nautilus Solar Dev Co, LLC    State of Delaware Nautilus Solar Power III, LLC   
State of Delaware Nautilus Solar Power II, LLC    State of Delaware Nautilus
Solar Medford BOE, LLC    State of Delaware Nautilus Solar Medford Lakes, LLC   
State of Delaware Nautilus Solar Wayne BOE, LLC    State of Delaware Nautilus
Solar Hazlet BOE, LLC    State of Delaware Nautilus Solar Talbot County, LLC   
State of Delaware Nautilus Solar Frederick BOE, LLC    State of Delaware
Nautilus Sequoia I, LLC    State of Delaware Solar PPA Partnership One, LLC   
New York Waldo Solar Energy Park of Gainesville, LLC    State of Delaware
Nautilus Solar Cresskill BOE, LLC    State of Delaware Nautilus Solar KMBS, LLC
   State of Delaware Nautilus Solar St. Joseph’s LLC    State of Delaware
Nautilus Solar Liberty, LLC    State of Delaware Nautilus Solar Ocean City One,
LLC    State of Delaware SS San Antonio West, LLC    California Nautilus Solar
Gibbstown, LLC    State of Delaware SunEdison Yieldco ACQ5, LLC    State of
Delaware SunEdison Marsh Hill, LLC    State of Delaware 2413465 Ontario, Inc.   
Ontario Marsh Hill III LP    Ontario SunEdison Yieldco, Enfinity Holdings, LLC
   State of Delaware

 

I-4



--------------------------------------------------------------------------------

Name of Entity

  

Jurisdiction of

organization and

Qualification

Enfinity SPV Holdings 2, LLC    State of Delaware Enfinity Holdings WF, LLC   
State of Delaware Enfinity NorCal 1 FAA, LLC    California Enfinity Colorado DHA
1, LLC    Colorado Enfinity Arizona 2 Camp Verde USD, LLC    Arizona Enfinity
Arizona 3 Winslow USD. LLC    Arizona Enfinity BNB Napoleon Solar, LLC    State
of Delaware Enfinity CentralVal 5 LUESD, LLC    California SunEdison Yieldco,
DGS Holdings, LLC    State of Delaware SunE DGS Master Tenant, LLC    State of
Delaware SunE DGS Owner Holdco, LLC    State of Delaware SunE Corcoran SP Owner,
LLC    State of Delaware SunE Solano SP Owner, LLC    State of Delaware SunE
Wasco SP Owner, LLC    State of Delaware SunE Coalinga SH Owner, LLC    State of
Delaware SunE Pleasant Valley SP Owner, LLC    State of Delaware SunEdison
Yieldco ACQ7, LLC    State of Delaware MA Operating Holdings, LLC    State of
Delaware Fall River Commerce Solar Holdings, LLC    State of Delaware Fall River
Innovation Solar Holdings, LLC    State of Delaware South Street Solar Holdings,
LLC    State of Delaware Uxbridge Solar Holdings, LLC    State of Delaware
SunEdison YieldCo ACQ8, LLC    State of Delaware SunEdison DG Operating
Holdings-2, LLC    State of Delaware SunEdison YieldCo ACQ6, LLC    State of
Delaware TerraForm Power Solar X Holdings, LLC    State of Delaware SunE Solar
X, LLC    State of Delaware SunE J10 Holdings, LLC    State of Delaware SE Solar
Trust X    State of Delaware TerraForm Power IVS I Holdings, LLC    State of
Delaware TerraForm Power IVS I Holdings II, LLC    State of Delaware IVS I
Services, LLC    State of Delaware

 

I-5



--------------------------------------------------------------------------------

Name of Entity

  

Jurisdiction of

organization and

Qualification

Imperial Valley Solar 1 Holdings II, LLC    State of Delaware Imperial Valley
Solar 1 Holdings, LLC    State of Delaware Imperial Valley Solar 1 Intermediate
Holdings, LLC    State of Delaware Imperial Valley Solar 1, LLC    State of
Delaware SunEdison Yieldco ACQ10, LLC    State of Delaware

 

I-6